EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT MADE AND ENTERED INTO THIS 13th day of September, 2007, by and
between BROOKE CORPORATION, a Kansas corporation (“Employer”), and Keith Bouchey
(“Executive”), is as follows:

SUBJECT MATTER OF EMPLOYMENT

Employer employs Executive under this Executive Employment Agreement effective
October 1, 2007 (the “Effective Date”) until September 30, 2010 (the “Expiration
Date”) (such three-year period called the “Initial Term”) to carry out the
duties of the office of Vice Chairman of the Board and Chief Executive Officer
and President of the Employer. Unless sooner terminated pursuant to the terms
hereof, this Agreement will automatically renew for an additional one-year term
beginning on the third anniversary of the Effective Date and ending on the first
anniversary of the Expiration Date and for each one-year period thereafter
beginning on the anniversary of the Effective Date and ending on the anniversary
of the Expiration Date (each such one-year renewal period referred to as the
“Renewal Term”). Executive accepts employment by Employer, subject to the terms
of this Executive Employment Agreement.

The Executive agrees that his responsibilities and job description as of the
Effective Date have been communicated to him. The Executive acknowledges that
his title, responsibilities and job description may be periodically revised by
Employer without requiring a written amendment to this Agreement. Executive
agrees to perform the responsibilities and duties inherent in his position, as
have been communicated to him and as assigned to him by the Board of Directors
from time to time. In addition, Executive shall have and perform the
responsibilities and duties set forth on Schedule A attached hereto.

Executive shall report to the board of directors of Employer (“Board”). All
senior officers of the Employer, including the chief financial officer and
general counsel, will report directly to the Executive.

Employer will cause the Executive to be appointed as a director to fill a
vacancy on the board of directors of Employer. Executive will also become
chairman of the board of directors of Brooke Savings Bank and CJD & Associates.
The presidents of Brooke Savings Bank and CJD & Associates will report directly
to the Executive.

COMPENSATION, BENEFITS AND EXPENSE REIMBURSEMENT

Employer agrees to pay to Executive a base salary at the annual rate of Three
Hundred Thousand Dollars ($300,000) (the “Base Salary”). The reference to Base
Salary at an annual rate in this Agreement shall not entitle Executive to
payment of salary beyond any salary earned through Executive’s performance of
services under this Agreement through the date of any termination of Executive’s
employment or this Agreement. During a Renewal Term, if any, but not during the
Initial Term, the Base Salary will be reviewed periodically for upward
adjustment by the Board



--------------------------------------------------------------------------------

or its compensation committee, and, if adjusted within the sole discretion of
the Board or the compensation committee, such adjusted amount will become the
Base Salary for purposes of this Agreement. The Employer will pay the Executive
his Base Salary at the time and in the installments consistent with the
Employer’s current payroll practices.

Executive will participate in any short-term or long-term bonus or incentive
compensation plans, programs or arrangements with the level of such
participation determined by the Board or its compensation committee at its sole
discretion for participation by Executive. Executive will be advised of any
terms and performance criteria relating to any such plans, programs or
arrangements and any participation by Executive in any such plans, programs or
arrangements shall not require a written amendment to this Agreement.

Employer agrees to reimburse Executive for automobile usage and expenses not to
exceed $700 per month. Employer agrees to reimburse Executive for monthly
country club membership dues at the country club where Executive is a member on
the Effective Date. Employer agrees to grant Executive certain other benefits as
specified in the personnel policies established from time to time by Employer
and as provided to other executive officers, subject to the discretionary
authority given to any applicable benefit plan administrators and such terms and
conditions of such benefit policies plans as may be amended from time to time.
Such benefits shall be paid for by Executive or both the Employer and Executive
as specified in such plans or policies and as is the case generally for other
members of the Employer’s senior management. Effective January 1, 2008, Employer
agrees that Executive shall be granted the greater of three weeks of paid
vacation leave each calendar year or the vacation benefit as provided in the
Employer’s personnel policy. Employer’s personnel policies may be changed from
time to time by Employer and such changes will apply to Executive without
requiring a written amendment to this Agreement.

Employer agrees to reimburse Executive for such other ordinary and necessary
expenses incurred by Executive while carrying out the duties assigned by
Employer to Executive provided Executive obtains prior approval for expenses
that are not ordinary and necessary. Executive agrees to comply with Employer’s
expense reimbursement policies. At Employer’s option, Executive may be provided
with a corporate credit card for use in connection with the payment of travel
and other employment-related expenses incurred in the performance of Executive’s
duties under this Agreement. Executive agrees to comply with any policies of
Employer applicable to corporate credit card use. Employer, at its sole
discretion, shall have the right to terminate the credit card program or revoke
Executive’s corporate credit card privileges at any time for any reason. Upon
any such termination of the program, revocation of privileges, or termination of
Executive’s employment, Executive agrees to promptly return the corporate credit
card to Employer.

Employer agrees to pay Executive a $40,000 signing bonus on the next regularly
scheduled payroll processing date immediately following the Effective Date.

 

2



--------------------------------------------------------------------------------

ADDITIONAL OBLIGATIONS OF EXECUTIVE

Executive shall comply with the policies (including Employer’s interpretations
and clarifications thereof) established from time to time by Employer.

Executive agrees to be bound by the rules and policies set forth in the Brooke
Corporation Employee Handbook as amended from time to time. Executive further
acknowledges that he has received, read, and signed all relevant forms attached
to the Employee Handbook.

CONFIDENTIAL AND PROPRIETARY INFORMATION

Executive acknowledges and agrees that, as a consequence of his association with
Employer, he has or will have access to or knowledge of confidential and
proprietary data concerning the Employer and its affiliates which is not readily
available to the public.

Executive agrees at all times during the term of Executive’s employment with
Employer and thereafter to maintain in strictest confidence all proprietary
information, technical data, trade secrets or know-how that is not otherwise
accessible to the public including, without limitation, any listing of, or
information relating to: products, services, loans, processes, designs,
customers, customer leads or contacts, borrowers, lenders, purchasers of loans,
insurance companies, policy expiration, business plans, marketing plans,
strategies, budgets, financial results, pricing information, projections,
acquisition or divestiture plans, franchise agents, brokers/producers,
Employees, personnel changes, databases, software or designs, financial
statements and data, contracts, marketing plans and strategies, and business
acquisition plans, which Executive produces, obtains or otherwise acquires
during the course of Executive’s employment (collectively, the “Confidential
Information”).

Executive further agrees to maintain such Confidential Information in the
strictest of confidence whether or not such Confidential Information is owned or
controlled by Employer, Employer’s affiliates, Employer’s sister companies,
Employer’s parent company, the franchise agents of Employer or any such
affiliates, sister companies or parent company, or the brokers/producers of
Employer or any such affiliates, sister companies or parent company
(collectively such affiliates, sister companies, parent company, franchise
agents and brokers/producers shall be referred to as “Employer Companies”).

All Confidential Information, regardless of how it is compiled, listed, stored
or kept, shall be the exclusive property of the Employer or its affiliates, as
the case may be, and Executive agrees not to sell, trade or remove from the
premises or electronic databases owned or rented by Employer or any of the
Employer Companies, Confidential Information without the express prior written
consent of Employer. In the event of Executive’s termination of employment with
Employer for any reason whatsoever, Executive agrees to promptly surrender and
deliver to Employer all Confidential Information stored or possessed in any form
or manner, of Employer, any of the Employer Companies, or any of their clients,
which Executive produces or obtains during the course of his employment or
otherwise.

 

3



--------------------------------------------------------------------------------

TERMINATION OF EMPLOYMENT

The relationship between Employer and Executive is an employment at will and
nothing in this Agreement shall eliminate, reduce or deter the right of either
party to terminate the employment relationship at any time for any reason.
Termination of employment shall constitute termination of this Agreement unless
the parties mutually agree in writing otherwise and except to the extent
provisions survive its termination.

Executive agrees to immediately resign his membership on the board of directors
of Employer and Employer Companies upon termination of this Agreement unless the
parties mutually agree otherwise.

If Employer terminates Executive’s employment under this Agreement for any
reason other than Just Cause (defined below), Executive will be entitled to
severance payments as more fully described herein, subject to applicable
withholdings (provided Executive contemporaneously executes a general and full
release in favor of Employer and the Employer Companies and their respective
officers, directors, employees and assigns in the form and substance
satisfactory to the Employer) within 15 days of his termination date. If
Employer terminates Executive’s employment under this Agreement during the
Initial Term for any reason other than Just Cause, Executive will continue to
receive, as severance pay, payments of his Base Salary, as in effect on the date
of his termination, until the gross aggregate amount of such payments equals
$600,000, in such amounts and at such times as he would have received his Base
Salary had the Employer not terminated his employment. If Employer terminates
Executive’s employment under this Agreement during a Renewal Term for any reason
other than Just Cause, Executive will continue to receive, as severance pay,
payments of his Base Salary, as in effect on the date of his termination, until
the gross aggregate amount of such payments equals $400,000, in such amounts and
at such times as he would have received his Base Salary had the Employer not
terminated his employment. If Employer terminates Executive’s employment under
this Agreement during the Initial Term or a Renewal Term for any reason other
than Just Cause, Executive may receive, as severance pay, any amounts other than
Base Salary, including, but not limited to, any earned prorated performance
awards, solely within the discretion of Employer.

Notwithstanding the foregoing paragraph, any severance payments to Executive
until the earlier of: (a) the last day of the second calendar year following the
calendar year of the Executive’s termination, or (b) the date severance payments
total two times the dollar limit of Section 401(a)(17) of the Internal Revenue
Code (the “Code”) as in effect for the year of Executive’s termination shall be
construed as severance pay exempt from Code Section 409A in accordance with the
Treasury Regulations under Code Section 409A including Section 1.409A-1(b)(9).
Any payments to Executive beyond the time period or amount specified in the
immediately preceding sentence shall be treated as nonqualified deferred
compensation subject to Code Section 409A, unless otherwise exempt therefrom.
Executive, if a “specified employee” at the time of his termination, within the
meaning of Code Section 409A(a)(2)(B)(i) and the Treasury Regulations and other
guidance thereunder, may not receive any compensation subject to Code
Section 409A during the six-month period immediately following his termination.
Employer reserves the right to administer and interpret this Agreement in a
manner consistent with Code Section 409A and the guidance thereunder.

 

4



--------------------------------------------------------------------------------

For purposes of this Agreement, “Just Cause” means that the Employer has
determined that: (a) Executive has engaged in gross misconduct or gross
negligence or an act or omission of moral turpitude that is injurious to the
Employer or Employer Companies, monetarily or otherwise; (b) Executive has
committed fraud, embezzlement or any other act of dishonesty; (c) Executive,
solely in his capacity as an employee or officer of the Employer, has breached a
fiduciary duty under federal or Kansas state law owed to the Employer or
Employer Companies or their respective shareholders; (d) Executive has
materially failed to follow the instructions assigned to him by the Employer,
which failure is not corrected within 14 days after receiving notice from the
Employer; (e) Executive is convicted of or pleads guilty, no contest or nolo
contendere to any felony or a crime involving dishonesty or moral turpitude;
(f) Executive breaches any provision of this Agreement or any other agreement
between Employer and Executive, which breach is not corrected within 30 days
after receiving notice from the Employer; (g) Executive violates any material
written policy of the Employer or Employer Companies; (h) the material violation
of any law, rule or regulation governing banks or bank officers or any final
cease and desist order issued by a bank regulatory authority; (i) the direction
or recommendation of a state or federal bank regulatory authority to remove
Executive’s position with the Employer or the Employer Companies as identified
herein; or (j) any final removal or prohibition order to which Executive is
subject, by a federal banking agency pursuant to Section 8(e) or Section 8(g) of
the Federal Deposit Insurance Act, or a state banking agency pursuant to Kansas
law.

This Agreement and Executive’s employment with Employer will terminate prior to
a Scheduled Expiration Date in the event of the Executive’s death, Disability or
termination by Employer for Just Cause, in which case Executive or his estate is
entitled to any earned and accrued but unpaid wages and reimbursable expenses
incurred by Executive as of the date of his termination and any benefits as may
be provided to Executive or his estate under any benefit plans or policies of
Employer but not including severance pay hereunder. For purposes of this
Agreement, the last day of the Initial Term or a Renewal Term, as applicable,
shall be referred to as the “Scheduled Expiration Date.” For purposes of this
Agreement, “Disability” means the inability of Executive to perform the
essential functions of his duties and responsibilities for Employer by reason of
a medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least 12 months as
determined by a physician selected by Employer. Notwithstanding anything in this
Agreement or any other agreement between Employer and Executive to the contrary,
including other agreements entered into after the Effective Date, Executive
shall forfeit any unvested equity award or performance award upon his
resignation or his termination by Employer for Just Cause.

Any professional errors or omissions coverage provided by Employer for Executive
shall cease upon termination of this Agreement. Any obligation by Employer to
pay to Executive earned performance bonuses or other bonus or incentive
compensation, if any, shall also cease upon his resignation or his termination
by Employer for Just Cause.

Obligations and provisions of this Agreement that, by their express terms or
otherwise, require performance or compliance by one or both parties hereto after
termination of this Agreement, including, but not limited to, obligations to
return property, confidentiality of information,

 

5



--------------------------------------------------------------------------------

covenants not to solicit, the covenant not to compete, mediation, arbitration,
waiver, the binding nature of this Agreement upon the parties, successors,
assigns, heirs, executors and administrators, the government and construction of
this Agreement, and the invalidity or non-enforceability of Agreement
provisions, shall survive termination of the Agreement.

COVENANTS NOT TO SOLICIT OR COMPETE

Executive agrees that during the period of employment with the Company and for
two (2) years after the termination of such employment, whether voluntary or
involuntary, Executive shall not, directly or indirectly, undertake or be
directly or indirectly involved in the planning, organization, funding or
operation of any business activity competitive with the work Executive performed
or the core business of Employer or Employer Companies, including, but not
limited to, the insurance agency business; the business of franchising insurance
agencies; the business of providing consulting services to insurance agencies;
the business of lending money to franchisees, insurance agencies, insurance
agents or funeral homes; the wholesale insurance brokerage business; the banking
business; the funeral home business; the business of franchising funeral homes;
and any other line of competing of Brooke Corporation and all of its
subsidiaries, the revenues of which constituted 10% or more of the consolidated
revenues for Brooke Corporation for the fiscal year of Brooke Corporation
completed on, or most recently completed prior to, Executive’s last day of
employment under this Agreement (the “Line of Business of Employer”).

Executive agrees that during the period of employment with the Employer and for
two (2) years after the termination of such employment, whether voluntary or
involuntary, Executive shall not, directly or indirectly, engage in, own or
control any interest in (except as a passive investor in less than five percent
(5%) of the outstanding securities of a publicly held company), act as an
officer, director or employee of, broker or producer for, or consultant, advisor
or lender to any firm, corporation, partnership, limited liability company, sole
proprietorship, institution, business or entity in the United States that is
directly competitive with the Line of Business of Employer and operates as the
effective date of Executive’s termination of employment with Employer. Nothing
in this paragraph shall preclude Executive from having an ownership interest in
a franchise granted by either Brooke Franchise Corporation or another Employer
Company or having an employment or subagent relationship with a franchise
granted by either Brooke Franchise Corporation or another Employer Company.

Executive agrees that during the period of employment with the Company and for
two (2) years after the termination of such employment, whether voluntary or
involuntary, Executive shall not solicit by any means insurance, financial
services, bank services, insurance agency, agency consulting or loan business
from any clients, franchise agents or lenders of Employer or any of the Employer
Companies.

Executive agrees that for a period of two (2) years after the termination of
such employment, whether voluntary or involuntary, Executive shall not solicit
or hire any of the franchise agents, brokers, producers or Employees of Employer
or any of the Employer Companies to work for or contract with Executive or any
person or company competitive with Employer or Employer Companies. If Executive
breaches this paragraph, Employer shall be entitled to all damages that result
from each and every individual breach, in addition to any other remedies,
including equitable remedies, that Employer may have.

 

6



--------------------------------------------------------------------------------

The running of the two-year periods specified in this section of this Agreement
shall be suspended during any period of violation or any period of time required
to enforce this covenant by settlement, mediation, arbitration, litigation,
threat of arbitration or threat of litigation.

Executive and Employer agree that the prohibitions contained in the foregoing
covenants not to solicit, the non-competition covenant and the provisions of
this Agreement pertaining to Confidential Information of Employer and the
Employer Companies are necessary to protect the Company’s Confidential
Information and to preserve the value and goodwill of the company. Executive and
Employer acknowledge and agree that the time, geographic scope and limitations
of Executive’s obligations under these sections are reasonable, and Executive’s
salary, employment and association with Employer or the opportunities which are
afforded to Executive are ample consideration for these restrictions.

Executive and Employer agree that, should any provisions of the foregoing
covenants not to solicit, not to compete, and the provisions of this Agreement
pertaining to Confidential Information of Employer or Employer Companies be
determined to be invalid, illegal, unenforceable or unreasonable in scope by any
arbitrator to whom a dispute regarding this Agreement has been submitted in
accordance with this Agreement, or by any court of competent jurisdiction, the
validity, legality and enforceability of the other provisions of this Agreement
will not be affected thereby, and the provision found invalid, illegal
unenforceable or unreasonable will be considered by Executive and Employer to be
amended as to scope of protection, time or geographic area (or any one of them,
as the case may be) in whatever manner is considered reasonable by that
arbitrator or court and, as so amended, will be enforced.

Executive and Employer agree that money damages alone will not adequately
compensate Employer for breach of the foregoing covenants not to solicit, the
non-competition covenant, and the provisions of this Agreement pertaining to
Confidential Information of Employer or the Employer Companies and, therefore,
in the event of the breach or threatened breach of any such covenant or
provision, in addition to all other remedies available at law, in equity or
otherwise, Employer shall be entitled to injunctive relief compelling specific
performance of (or other compliance with) the terms thereof. Executive further
agrees that if he breaches any of the provisions of the foregoing covenants not
to solicit, the non-competition covenant or the provisions of this Agreement
pertaining to Confidential Information of Employer or the Employer Companies,
Employer shall no longer be obligated to make any post-termination payments for
Executive’s benefit as provided for in this Agreement or as otherwise agreed to
by Employer.

Employer agrees that, unless required by banking regulators, the prohibitions
contained in the foregoing covenants not to solicit and not to compete shall not
apply to Executive’s current director relationships and stock ownership in First
Community Bancshares, Inc., Overland Park, Kansas, First Community Bank of Lee’s
Summit, Missouri, Holyrood Bancshares, Inc., Holyrood, Kansas and UBT Bancshares
Inc., Marysville, Kansas.

 

7



--------------------------------------------------------------------------------

MISCELLANEOUS

This Agreement supersedes and take precedence over any and all prior agreements,
arrangements or understandings between Employer or any one or more of the
Employer Companies and the Executive relating to the subject matter hereof.

No oral understanding, oral statement, or oral promises or oral inducements
exist between the parties.

The waiver by Employer of any breach of any provision of this Agreement by
Executive shall not operate or be construed as a waiver of any subsequent breach
by the Executive.

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing, and if hand delivered or sent by regular mail to
Executive’s residence (in the case of notice to Executive) or to Employer’s
principal office (in the case of notice to the Employer).

The rights and obligations of Employer under this Agreement shall inure to the
benefit of and shall be binding upon the successors and assigns of Employer.
This Agreement is binding upon Executive and the heirs, executors, assigns and
administrators of Executive or Executive’s estate and property.

Employer may assign this Agreement by providing Executive notice of Employer’s
decision to do so. Executive may not assign or transfer to others the obligation
to perform Executive’s duties hereunder.

This Agreement may not be modified, revised, altered, added to, extended in any
manner, or superseded other than by an instrument in writing signed by both of
the parties hereto.

If one or more of the provisions in this Agreement is deemed void by law, then
the remaining provisions will continue in full force and effect.

This Agreement shall be governed and construed in accordance with the laws of
the State of Kansas (without giving effect to its conflicts of law principles).

MEDIATION AND BINDING ARBITRATION

Any dispute, claim or controversy arising out of or relating to (1) the
employment relationship between Employer and Executive; (2) this Agreement or
(3) the breach, termination, enforcement, interpretation or validity of this
Agreement, including the determination of the scope of applicability of this
Agreement, and which Executive and Employer or Executive and Employer Companies
are not able to resolve themselves by negotiation, shall be submitted to
mediation to attempt to resolve such dispute, claim or controversy prior to
submitting to binding arbitration.

The parties agree to use mediation in a manner agreed to by the parties. The
parties will select an independent mediator agreeable to both parties. If the
parties cannot agree on an independent

 

8



--------------------------------------------------------------------------------

mediator, the parties will cooperate with AAA and with one another in selecting
a mediator from AAA panel of neutrals, and in promptly scheduling the mediation
proceedings. The parties covenant that they will participate in the mediation in
good faith, and that they will share equally in its costs. The parties will
cooperate with the mediator in coming to a reasonable agreement on the mediation
arrangements which will include the time and place for conducting the mediation,
who will attend or participate in the mediation, and what information and
written material will be exchanged before the mediation. The mediation will be
conducted at a place agreeable to both parties.

If the dispute is not resolved within 30 days from the date of the submission of
the dispute to mediation (or such later date as the parties may mutually agree
in writing), the administration of the binding arbitration shall proceed
forthwith. The mediation may continue, if the parties so agree, after the
appointment of the arbitrators. Unless otherwise agreed by the parties, the
mediator shall be disqualified from serving as arbitrator in the case. The
pendency of a mediation shall not preclude a party from seeking provisional
remedies in aid of the arbitration from a court of appropriate jurisdiction, and
the parties agree not to defend against any application for provisional relief
on the ground that a mediation is pending.

Any dispute, claim or controversy arising out of or relating to (1) the
employment relationship between Employer and Executive; (2) this Agreement or
(3) the breach, termination, enforcement, interpretation or validity of this
Agreement, including the determination of the scope of applicability of this
Agreement, and which Executive and Employer or Executive and Employer Companies
are not able to resolve themselves by negotiation or mediation, the parties
agree to final and binding arbitration in Overland Park, Kansas before three
(3) arbitrators. The arbitration shall be administered by AAA pursuant to its
Employment Arbitration Rules & Procedures and subject to AAA Policy on
Employment Arbitration Minimum Standards of Procedural Fairness. A judgment on
the award rendered by the arbitrators may be entered in a court having
jurisdiction thereof. This clause shall not preclude parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.

All disputes submitted to arbitration pursuant to this Agreement shall be
adjudicated in accordance with the state or federal law that would be applied by
a United States District Court for the District of Kansas. Except as provided in
this agreement, the arbitrator shall have no authority to add to, detract from,
change, amend or modify existing law and shall be bound to follow the
substantive law applicable to any claim submitted to arbitration under this
Agreement.

Claims covered by this Agreement, include, but are not limited to, claims for
wages or other compensation; claims for breach of contract or covenant, express
or implied; tort claims; claims for discrimination or harassment on bases which
include but are not limited to race, gender, religion, national origin, age,
disability, medical condition, or ancestry; claims for benefits, except as
excluded by this Agreement, and claims for violation of any federal, state,
local, or other governmental constitution, statute, ordinance, regulation, or
public policy including but not limited to Title VII of the Civil Rights Act of
1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended; 42 U.S.C. §§ 1981, 1981a, 1983, 1985, or
1988; the Family and Medical Leave Act of 1993, as amended; the Americans with
Disabilities Act of 1990, as amended; the Rehabilitation Act of 1973, as
amended; the

 

9



--------------------------------------------------------------------------------

Equal Pay Act, as amended; the Occupational Safety and Health Act, as amended;
the Fair Labor Standards Act of 1938, as amended; the Executive Retirement
Income Security Act of 1974, as amended; claims under state anti discrimination
acts; and any and all claims under any similar local, state, or federal law,
regulation, rule, or ordinance. This Agreement also covers all claims regarding
the arbitrability of claims and the enforceability or validity of this
Agreement.

Claims not covered by the mediation and arbitration portions of this Agreement
are claims for workers’ compensation benefits or unemployment compensation
benefits; claims resulting from the default of any obligation of the Employer or
the Executive under a loan agreement; claims for injunctive or other equitable
relief for intellectual property violations, unfair competition, or use or
unauthorized disclosure of trade secrets or Confidential Information or
violations or threats to violate the covenants against non-solicitation and
non-competition; or claims based upon an Executive pension or benefit plan that
either (1) contains an arbitration or other non judicial resolution procedure,
in which case the provisions of such plan shall apply, or (2) is underwritten by
a commercial insurer which decides claims. If either the Employer or the
Executive has more than one claim against the other, one or more of which is not
covered by this Agreement, such claims shall be determined separately in the
appropriate forum for resolution of those claims. Nothing in this Agreement
shall preclude the parties from agreeing to resolve claims other than claims
covered by this Agreement pursuant to the provisions of this Agreement.

The purpose and effect of the Agreement is to substitute arbitration as the
forum for resolution of disputes; all responsibilities of the parties under the
statutes applicable to the disputes shall be enforced. By signing this
Agreement, Executive is not waiving his right to file a complaint with the U.S.
Equal Employment Opportunity Commission (“EEOC”) or any other federal, state or
local agency designated to investigate complaints of harassment, discrimination,
other statutory violations, or similar claims.

Executive and Employer agree to use binding arbitration to resolve such issue,
claim or dispute in lieu of filing any lawsuits, complaints, charges or claims.
Executive and Employer agree that each party will pay the fees and expenses of
his or its own attorneys involved in any mediation, arbitration or dispute
relating to this Agreement, Executive’s employment by Employer, or the
termination of such Agreement or employment. Neither party shall have any
obligation to pay the fees or expenses incurred by legal counsel or expert
witnesses retained by or on behalf of the other party in connection with any
such mediation, arbitration or dispute.

By signing the Agreement, Executive voluntarily, knowingly, and intelligently
waives any right he may otherwise have to seek remedies in court or other
forums, including the right to a jury trial. The Employer also hereby
voluntarily, knowingly, and intelligently waives any right it might otherwise
have to seek remedies against you in court or other forums, including the right
to a jury trial. Executive acknowledges having the opportunity to discuss this
agreement with personal legal counsel and has used that opportunity to the
extent desired.

 

10



--------------------------------------------------------------------------------

Therefore, for good and valuable consideration, the receipt and sufficiency of
which is acknowledged by both parties, Employer and Executive have duly executed
this Executive Employment Agreement on the date(s) set forth below their
respective signatures.

 

    BROOKE CORPORATION “EMPLOYER”   By:  

/s/ Robert D. Orr

    Robert D. Orr, Chairman   Date:  

 

 

    Witness     EXECUTIVE    

/s/ Keith Bouchey

    Keith Bouchey   Date:  

 

 

    Witness  

 

11